853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard CRIM, Petitioner-Appellant, (88-3006),Plaintiff-Appellant, (88-3008),Donald Carter, et. al., Plaintiffs, (88-3008),v.Terry L. MORRIS, Respondent-Appellee, (88-3006),Paul Mancino, Jr., et. al., Defendants-Appellees, (88-3008).
Nos. 88-3006, 88-3008.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before KEITH, KENNEDY and DAVID A. NELSON, Circuit Judges.

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In these consolidated appeals, petitioner appeals the dismissal of his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2254 and the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983.  Upon consideration, we affirm the judgments of the district court for the reasons stated in its memorandum opinion and order, both filed on December 21, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.